DETAILED ACTION
Claims 1-9 are pending with Claims 10-21 cancelled. Claims 1-9 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the non-elected Claims in the reply filed on 2/8/2022 is acknowledged.  Other than stating the traversal, Applicant has not stated why they are traversing this restriction and thus this is not found persuasive. Applicant has cancelled Claims 10-21 in response to this requirement.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for creating an account for one or more users within an environment (Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), wherein the account facilitates: viewing a task list within the environment, wherein the tasks within the list are predetermined by an environment administrator (Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), selecting, by a first user of the one or more users, a task from the task list (Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); assigning, by the first user, a compensation amount to the selected task (Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); displaying the task and the assigned compensation amount to the environment, wherein the task and the assigned compensation amount may be viewed by a second user of the one or more users within the environment (Transmitting the Analyzed Information, a judgment, a Mental Process; and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); responding, by the second user to the task and the compensation amount (Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); displaying only to the second user of the environment a location of the first user, the task, and the compensation amount to facilitate completion of the task; and providing compensation to the second user when the task is completed (Transmitting the Analyzed Information, a judgment, a Mental Process; and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information but for the recitation of generic computer components.  That is, other than reciting a mobile application and within an environment, nothing in the claim element 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The mobile application and environment are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmission steps above are insignificant extra-solution activity as these are receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than 
“[0095] These computer readable program instructions may be provided to a processor of a general purpose computer,”

	Which states that any generic computer can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as application or environment, nor the transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claims 2-9 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weyl (U.S. Publication No. 2009/020,4470) in view of Lutnick (U.S. Publication No. 2019/031,8442).

Regarding Claim 1, Weyl teaches a method for provisioning services via a mobile application ([0083] facilitates transactions for jobs between owners and works in a mobile application as in [0192-193]) comprising: 
creating an account for one or more users within an environment ([0190] account is created for users (to get their reputation for jobs and tasks over the software application in [0192-193] above), wherein the account facilitates: 
viewing a task list within the environment, wherein the tasks within the list are predetermined by an environment administrator ([0112-115] the tasks and requirements are displayed in a list, and are determined by the job owner/environment administrator); 
selecting, by a first user of the one or more users, a task from the task list (Figs. 5A-D tasks and job is selected from the list above as in [0108] where jobs and tasks are selected from list and may use a template for common jobs)); 
assigning, by the first user, a compensation amount to the selected task (Figs. 5F pay is associated with a task from the list used above); 
displaying the task and the assigned compensation amount to the environment, wherein the task and the assigned compensation amount may be viewed by a second user of the one or more users within the environment (Fig. 9 and [0147] a second user, a worker, uses the interface of the application to view the compensation/pay);
displaying only to the second user of the environment a location of the first user, the task, and the compensation amount to facilitate completion of the task ([0196] messages are used which are displayed in the application to communicate the location of the task as well as the compensation as in Fig. 9); and 

Although Weyl teaches viewing, by the second user to the task and the compensation amount ([0194] worker, second user, selects a task with a (Fig. 9) compensation amount), it does not explicitly state bidding/responding on a compensation amount.
Lutnick teaches a bidding process as in [0241] where the user and owner of job both interact with the system to have/perform tasks/jobs.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the task assigning system with selection of compensation of Weyl with the task assigning system with the bidding processes of Lutnick as they are both analogous art along with the claimed invention which teach solutions to problems with task assignment systems for completion of tasks, it is old and well-known to bid on jobs for work, and the combination would lead to an improved system which would reduce cost through the bidding of services as taught in [0088] of Lutnick.
Regarding Claim 4, Weyl teaches wherein responding, by the second user of the one or more users includes accepting the task ([0167] accepting a task), declining the task, entering a counter- offer ([0153] bidding of fee is countering an initial fee) to be displayed to the first user, or entering a message to be sent to the first user ([0176] worker, second user, may message job owners).
Regarding Claim 5, Weyl teaches wherein displaying only to the second user of the environment further includes a time constraint for performance of the task, wherein the time constraint is set by the first user ([0077] Job owner, 1st user, sets length of time for a task, which is a time constraint set by first user).
Regarding Claim 6, Weyl teaches wherein the environment is: 
arranged to further gather, at the selection of a first user, characteristic information indicative of a selected task (Figs. 5A-F the details of the job/task are put in system by job owner/first user); 

arranged to store user input information within the environment for on- demand viewing ([0142] messages/user input are put into communication escrow); 
arranged to select at least one user within the environment with the capability to carry out the task by comparing the gathered first user capabilities information and the gathered task information ([0085] eligibility of worker/user for a job is based on their qualifications and the verification of other input by the system); and 
arranged to communicate the contact information of the second user to the first user ([0118] contact information can be provided by both as well as in [0252]).
Regarding Claim 7, Weyl teaches The method of claim 6, wherein providing the contact information includes providing at least one of the first user and the second user identification information for use in visual identification of the other user ([0118] contact information is used to provide identification of the owner/worker).
Regarding Claim 8, Although Weyl teaches bidding of pay and time as taught in Claims above, it does not explicitly state a bidding environment.
Lutnick teaches:
assigning, by the first user, the task to a bidding environment ([0088] a bidding system is used to find a worker to do the task); 
selecting, by the first user, a time window, wherein the time window specifies the amount of time the bidding environment is open ([0145] user sets time period of the auction which can be hidden); 

displaying a list of bids from at least one of the one or more users to the first user, selecting, by the first user, a final bid from the list of bids ([0145] user can select the best bid based on the list of bidders); and 
assigning the final bid to the compensation amount ([0146-147] the accepted bid is used in the system for payment as in [0195] It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the task assigning system with selection of compensation of Weyl with the task assigning system with the bidding processes of Lutnick as they are both analogous art along with the claimed invention which teach solutions to problems with task assignment systems for completion of tasks, it is old and well-known to bid on jobs for work, and the combination would lead to an improved system which would reduce cost through the bidding of services as taught in [0088] of Lutnick.
Regarding Claim 9, Weyl does not teach a minimum bid amount, but does teach a job offerer/user setting job parameters as in Figs. 5A-F.
Lutnick teaches wherein the bids entered by at least one of the one or more users cannot be less than a minimum bid amount predetermined by an environment administrator ([0241] the bid amount can be set by the user).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the task assigning system with selection of compensation of Weyl with the task assigning system with the bidding processes of Lutnick as they are both analogous art along with the claimed invention which teach solutions to problems with task assignment systems for completion of tasks, it is old and well-known to bid on jobs for work, and the combination would lead to an improved system which would reduce cost through the bidding of services as taught in [0088] of Lutnick.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Weyl (U.S. Publication No. 2009/020,4470) in view of Lutnick (U.S. Publication No. 2019/031,8442) in further view of Official Notice.

Regarding Claim 2, Although Weyl teaches verification of email address to be registered on a system in [0140] and accounts of multiple users as above, it does not explicitly state the user is a current college student.
Weyl also teaches use of third-party system to verify workers information.
Examiner takes official notice that it Is old and well-known that Facebook when it started originally required current college students with a “.edu” email address for verification, and thus this is well-known at the time of the invention, and this would be a simple substitution of the verification process and would lead to a more secure worker system.
Regarding Claim 3, Although Weyl teaches limiting access to a certain geographic area where the worker and work resides as in [0118], it does not explicitly state a college or the user be a college student.
Weyl also teaches use of third-party system to verify workers information.
Examiner takes official notice that it Is old and well-known that Facebook when it started originally required current college students with a “.edu” email address for verification, and thus this is well-known at the time of the invention, and this would be a simple substitution of the verification process and would lead to a more secure worker system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200184524 A1
HERKEN; ROLF et al.
IMPROVED TRANSACTIONAL PLATFORM
US 20190318442 A1
Lutnick; Howard W. et al.
EXAMPLES OF DELIVERY AND/OR REFERRAL SERVICES
US 20130073343 A1
Richardson; Richard A. et al.
Task Completion Tracking and Management System
US 20090204470 A1
Weyl; Stephen et al.
Multilevel Assignment of Jobs and Tasks in Online Work Management System

Von Bencke; Matthew Justin et al.
Automated Accuracy Assessment in Tasking System
US 20190311440 A1
Bishop; Simon
SYSTEMS AND METHODS FOR COORDINATING SERVICES IN A PRIVATE ONLINE NETWORK
US 20180136979 A1
Morris; Robert Paul
OFFER-BASED COMPUTING ENVIROMENTS
US 20180129993 A1
Fowler; Chad et al.
EFFICIENCY ENHANCEMENTS IN TASK MANAGEMENT APPLICATIONS
US 20160224939 A1
Chen; Pehong et al.
SYSTEMS AND METHODS FOR MANAGING TASKS
US 20150058153 A1
TAZIAN; Vahe
SYSTEM AND METHODS FOR AN ELECTRONIC COMPUTER-IMPLEMENTED PORTAL FOR OBTAINING AND OFFER SERVICES
US 20130018701 A1
Dusig; Matthew et al.
CAPTURING AND PROCESSING DATA RESPONSIVE TO A TASK ASSOCIATED WITH CONSUMER RESEARCH, SURVEY, OR POLL
US 20120226577 A1
Montgomery; Rob R.
BIDDER-SIDE AUCTION DYNAMIC PRICING AGENT, SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT
US 20110145057 A1
Jones; Scott A. et al.
METHOD AND SYSTEM OF PROVIDING OFFERS BY MESSAGING SERVICES
US 20110022479 A1
HENLEY; Julian
METHOD AND SYSTEM FOR PROVIDING AN ON-LINE HEALTHCARE OPEN MARKET EXCHANGE
US 20090210282 A1
Elenbaas; Daniel J. et al.
Online Work Management System with Job Division Support
US 20090204471 A1
Elenbaas; Daniel J. et al.
Trust Level Based Task Assignment in an Online Work Management System
US 20190147388 A1
Alexander; Mike
Relevance Management System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/10/2022